—O—

Voto disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge.
El 27 de mayo de 1981, luego de hacer alegación de culpabilidad por tentativa de escalamiento agravado, el peticionario fue sentenciado a una pena de uno a tres años de prisión bajo el régimen de sentencia suspendida. No medió un informe previo de un oficial probatorio. Poste-riormente, el 3 de septiembre de 1981, el juez dejó sin efecto su sentencia y dictó otra en que le impuso una pena de cuatro a seis años de prisión, a cumplirse en probatoria. Se basó en que no tuvo el beneficio de un informe pre-sentencia al dictar la primera y que, habiéndose presen-tado el mismo con posterioridad, resultó negativo al acusado y por ello debía dejar sin efecto la anterior sentencia y dictar la de cuatro a seis años, de que aquí se recurre.
Concedimos término al Procurador General para mos-trar causa por la cual no debamos expedir el auto de certiorari solicitado, dejar sin efecto la sentencia de 3 de septiembre y reinstalar la de 27 de mayo. La sentencia de este Tribunal acoge el planteamiento del Procurador de que la primera era nula por no mediar un informe del oficial probatorio antes de ser dictada. Se basa en lo dispuesto por el Art. 2 de la Ley Núm. 259 de 3 de abril de *1531946 (34 L.P.R.A. see. 1027). El citado artículo dispone, en lo aquí pertinente, lo siguiente:
(3) que el juez sentenciador tenga ante sí un informe que le haya sido rendido por el Administrador de Corrección después de este último haber practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona sentenciada, y que, del contenido de ese informe, pueda dicho juez sentenciador concluir que ningún aspecto de la vida de esa persona evidencia que haya necesidad de que se le recluya en alguna de las instituciones penales de Puerto Rico para que se logre la reforma o rehabilitación que para ella persigue la ley como medida de protección adecuada a la comunidad. (Énfasis suplido.)
Cómo puede verse, dicho informe es requerido a los fines de disponer si se concede al acusado el beneficio de la sentencia suspendida. No es requisito para la imposición de la sentencia, que es una cosa distinta. La falta de dicho informe nada afecta la legalidad de la sentencia impuesta el 27 de mayo de 1981, pues a este caso no le aplica la Regla 162.1 de Procedimiento Criminal. Sus hechos ocu-rrieron antes de la vigencia de la Ley Núm. 103 de 4 de junio de 1980, que adicionó dicha Regla 162.1 a los fines de requerir un informe antes de dictarse sentencia(1) Dicha Ley dispone en su Art. 3:
Esta ley comenzará a regir a la fecha de vigencia de la Ley que establece la Sentencia Determinada en Puerto Rico. Leyes de Puerto Rico, 1980, pág. 360.
La Ley que establece el Sistema de Sentencia Deter-minada, Núm. 100 de 4 de junio de 1980 empezó a regir nueve meses después de su aprobación. Dice en su See. 4:
Esta ley comenzará a regir nueve meses después de su aprobación, y sus disposiciones serán aplicables a personas a ser juzgadas por hechos delictivos que se cometan a partir *154de la fecha de su vigencia. Leyes de Puerto Rico, 1980, pág. 298. (2)
Por los fundamentos expresados, disiento de la sentencia de este Tribunal. Debería expedirse el auto y resolverse conforme a lo intimado en nuestra resolución sobre mos-tración de causa.

La acusación imputa que los hechos ocurrieron el 1ro de diciembre de 1980.


 La nota al calce de la Regla 162 en el Suplemento de 34 L.P.R.A. Ap. II, R. 162 (para 1981) indica erróneamente que la vigencia de la citada Ley es “90 días después de Junio 4, 1980”.